Exhibit 10.33

 

COOPERATIVE AGREEMENT

 

BETWEEN

 

Cree, Inc.

(The Recipient)

 

AND

 

U.S. Army Research Laboratory (ARL)

 

CONCERNING

 

Manufacturing Technology for SiC Material and Power Devices

 

Agreement No.: W911NF-04-2-0021

Total Estimated Amount of the Agreement: [***]

Total Estimated Government Funding of the Agreement: $15,917,094.00

Total Estimated Recipient Share of the Agreement: [***]

 

Government Funds Obligated: [***]

Authority: 10 U.S.C. 2358

 

Accounting and Appropriation Data:

 

ACRN AA:

(1)   Appropriation No.:  

214 2040 0000 0 6N 6N7C 778045E2512 255Y ANDP00

W71B7J4078M101 4NE2XX S18129

(2)   Requisition No.:   W71B7J-4078-M101 (3)   Amount:   [***] (4)   Applicable
CLIN:   000101

 

This Agreement is entered into between the United States of America, hereinafter
called the Government, represented by the U.S. Army Research Laboratory (ARL),
and Cree, Inc., pursuant to and under U.S. Federal Law.

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLES

 

Article 1 Scope of the Agreement

 

Article 2 General Definitions

 

Article 3 Program Management

 

Article 4 Staff Rotation

 

Article 5 Fiscal Management

 

Article 6 Agreement Administration

 

Article 7 Term of the Agreement

 

Article 8 Administrative Responsibility

 

Article 9 Public Release or Dissemination of Information

 

Article 10 Patent Rights

 

Article 11 Entire Agreement

 

Article 12 Governing Law/Order of Precedence

 

Article 13 Waiver of Rights

 

Article 14 Use of Technical Facilities

 

Article 15 Metric System of Measurement

 

Article 16 Liability

 

Article 17 Non-Assignment

 

Article 18 Severability

 

Article 19 Force Majeure

 

Article 20 Notices



--------------------------------------------------------------------------------

Article 21 Performance by Foreign Nationals

 

ATTACHMENTS

 

Attachment 1 Standard Terms and Conditions for For-Profit Entities

 

Attachment 2 National Policy Requirement

 

Attachment 3 Other Certifications

 

Attachment 4 Annual Program Plan and Budget*

 

Attachment 5 Reporting Requirements

--------------------------------------------------------------------------------

* To be completed in accordance with Article 3.5

 



--------------------------------------------------------------------------------

ARTICLE 1 Scope of the Agreement

 

1.1 Introduction

 

This Agreement is a “Cooperative Agreement” (31 USC 6305) and is awarded
pursuant to 10 USC 2358 Research Projects. The Parties agree that the principal
purpose of this Agreement is for Cree, Inc., hereinafter referred to as the
“Recipient”, to provide its best research efforts in the support and stimulation
of fundamental research and not the acquisition of property for the direct
benefit or use of the Government. FAR and DFARS apply only as specifically
referenced herein. This Agreement is not intended to be, nor shall it be
construed as, by implication or otherwise, a partnership, a corporation, or
other business organization.

 

1.2 Background and Vision Statement

 

The U.S. Army Research Laboratory (ARL) Sensors and Electron Devices Directorate
(SEDD) works in many areas crucial to the success of the future Army, providing
fundamental research to give commanders real-time situational awareness; rapid
and precise discrimination and targeting; highly compact, lightweight energy
sources; as well as mitigating techniques for use against hostile enemy threats.

 

As part of the Army’s strategic plan to transform its field operations into a
more strategically responsive force, the Army is actively engaged in efforts to
develop a family of manned and unmanned ground weapons systems under the Future
Combat Systems program. A key factor in the development and demonstration of FCS
platforms is the development of high power density, high temperature traction
drive systems.

 

The Army Research Laboratory (ARL) has been charged with the responsibility of
developing technologies that will enable FCS demonstrations. This Cooperative
Agreement will allow the DoD to utilize a new class of high power motor drives
that will positively impact FCS designs.

 

1.3 Scope

 

This effort focuses on the manufacturing technology for high-temperature
high-power silicon carbide (SiC) semiconductor material and power devices for
use in electric traction drive power components and associated power
conditioning and control electronics for the next-generation of combat vehicles.
All topics of joint interest regarding the manufacture, processing, and
performance of high-temperature high-power SiC power devices for electric
traction drive systems may be explored under this agreement. Specifically,
quality of SiC starting material (substrates and epi-layers) and the design,
development, and operation of SiC power devices for high-temperature, high power
motor drive applications.

 



--------------------------------------------------------------------------------

1.4 Goals/Objectives

 

The following schedule gives an estimate of the work to be undertaken during the
course of this agreement:

 

Year One

 

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

 

Year Two

 

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

 

Year Three

 

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

 

Year Four

 

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

 

Year Five

 

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

  • Develop manufacturing technology for [***]

 

The Recipient shall participate in a program of coordinated research,
development, and education with ARL in accordance with the Annual Program Plan,
Attachment 4 to this Agreement, which sets forth the specific goals and
objectives for the program for the first twelve-month performance period. The
recipient shall also comply with the reporting requirements set forth in
Attachment 5.

 

The Government will have continuous involvement with the recipient. The
Government will also obtain access to the research results and certain rights in
data, computer codes developed,

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

and patents pursuant to Article 10 and Attachment 1 to this agreement. The
Government and the Recipient are bound to each other by a duty of good faith and
best research effort in achieving the goals of the Program.

 

As a condition of this Agreement, it is herein understood and agreed that
Federal funds are to be used only for costs that: (1) a reasonable and prudent
person would incur, in carrying out the advanced research project herein; and
(2) are consistent with the purposes stated in governing Congressional
authorizations and appropriations.

 

ARTICLE 2 General Definitions

 

2.1 Recipient — An organization or other entity receiving a grant or cooperative
agreement from a DoD Component. For purposes of this Agreement, the Recipient is
Cree, Inc.

 

2.2 Party — For purposes of this Agreement, the parties are ARL and the
Recipient.

 

2.3 Grants Officer — Is the Government’s principal point of contact for all
administrative, financial or other non-technical issues arising under the
Agreement.

 

2.4 Agreements Administrator – The Agreements Administrator has authority to
administer Cooperative Agreements and, in coordination with the Grants Officer,
make determination and findings related to delegated administration functions.

 

2.5 Recipient Program Manager (RPM) — The RPM is the Recipient’s technical
representative charged with the Recipient’s overall responsibility of management
and guidance of the cooperative agreement.

 

2.6 Cooperative Agreement Manager (CAM) — Is the Government’s technical
representative from ARL charged with the overall responsibility of management
and guidance of the cooperative agreement.

 

2.7 Annual Program Plan and Budget — Is the baseline document which details the
scope, schedule, principal investigator(s), collaboration, staff rotation, and
educational opportunities for the research activities. It also includes the
financial expression of the project, which serves as the resource
allocation/commitment for the research activities. The Budget shall include the
sum of both Federal and non-Federal shares, as appropriate.



--------------------------------------------------------------------------------

ARTICLE 3 Program Management

 

3.1 ARL Cooperative Agreement Manager (CAM). The ARL Cooperative Agreement
Manager (CAM) is:

 

Dr. C. J. (Skip) Scozzie

U.S. Army Research Laboratory

ATTN: AMSRD-ARL-SE-DP

2800 Powder Mill Road

Adelphi, MD 20783-1197

Phone: 301-394-5211

Fax No.: 301-394-1559

Email Address: sscozzie@arl.army.mil

 

3.2 Recipient Program Manager (RPM). The Recipient Program Manager (RPM) is:

 

Dr. Anant Agarwal

Cree, Inc.

4600 Silicon Drive

Durham, NC 27703

Phone: 919-313-5539

Fax No.: 919-313-5656

Email Address: Anant_Agarwal@cree.com



--------------------------------------------------------------------------------

3.3 Cooperative Agreement Management Committee. The ARL Cooperative Agreement
Manager (CAM) is responsible for the overall management and guidance of the
cooperative agreement. The CAM, together with the RPM will form the Cooperative
Agreement Management Committee (CAMC). Other advisory members may be added by
either the CAM, or the RPM, by mutual agreement, when their presence will prove
beneficial to the research. The CAMC will prepare and approve the Annual Program
Plan.

 

3.4 Management and Program Structure. The CAMC shall be responsible for the
management and integration of the party’s collaborative efforts under this
agreement including programmatic, technical and reporting.

 

3.5 Annual Program Planning Process. Within 45 days of award, the RPM and ARL
CAM will collaborate and prepare the Annual Program Plan (APP) for year 1 (date
of award through 12 months). Within 10 days of submission, the Grants Officer,
in conjunction with the RPM and ARL CAM, will approve the APP and associated
budget for year 1.

 

Once approved, the APP shall serve as the annual baseline document which details
the scope, schedule, principal investigator(s), staff rotation, educational
opportunities, and resource allocation/commitment of the research activities.
Along with the APP, the Recipient shall include a list of foreign nationals
proposed to perform during the period in accordance with the notification
required by Article 21. This list shall be updated as necessary during the
course of the year. The ARL Grants Officer, in conjunction with the CAM, will
approve the APP by way of issuing a modification to this agreement. The
modification will incorporate the APP and budget to this agreement. The APP will
then constitute the necessary “statement of work” and authorization document for
each task included in the APP.

 

Beginning 6 months after initial award, the Annual Program Planning Process
shall begin for the following year. This process shall continue for the length
of the Agreement. As part of this process, one or more site visits may be
required. In addition, the ARL CAM or his representatives will have the right to
make visits as needed during the year to assess or coordinate performance.

 

The CAMC shall review the progress under the APP at least once annually. If it
appears that research milestones will not be met, the CAMC may propose an
adjustment of the APP for incorporation into the Agreement by the Grants
Officer.



--------------------------------------------------------------------------------

ARTICLE 4 Staff Rotation or On-Site Collaboration

 

4.1 Salary and Travel Costs. All salary and travel costs associated with the
rotation of government personnel will be borne by the Government. All salary and
travel costs associated with staff rotation or on-site collaboration of
recipient personnel will be paid for with funding provided under this agreement.

 

4.2 Host Facility Regulations. All personnel in rotational assignments or
on-site collaboration are required to comply with the safety, environmental,
security, and operational regulations or requirements of the host facility.

 

4.3 Administrative Support. The host facility will provide adequate office
space, communications connections, administrative support, and office supplies,
if available, for researchers in long-term rotational assignments. Should it
become necessary to procure equipment to facilitate a rotational assignment, the
Annual Program Plan should reflect the need for such equipment, and the costs
will be borne under the cooperative agreement.

 

ARTICLE 5 Fiscal Management

 

5.1 Allocation of Recipient Funds

 

5.1.1 Restrictions on the Use of Government Funds. Government funds provided
under this Agreement must be allocated by the Recipient exclusively for the
execution and operation of the Annual Program Plan or Agreement Scope.
Government funds shall not be utilized to support the Recipient’s operations or
administration unrelated to this Agreement.

 

5.1.2 Obligation. In no case shall the Government’s financial obligation exceed
the amount obligated on this Agreement. The total estimated amount of Government
funding for performance of this Agreement is $15,917,094.00, subject to the
availability of funds. Of this amount, [***] is allotted and available for
payment. It is estimated that obligated funds shall be sufficient to cover all
areas of performance for the first twelve months of performance. The Government
is not obligated to reimburse the Recipient for expenditures in excess of the
amount of obligated funds allotted by the Government.

 

5.1.3 Incremental Funding. The Government may obligate funds to this Agreement
incrementally. In the event that this Agreement is funded incrementally, the
Government anticipates that from time to time additional amounts will be
allotted to this agreement by unilateral modification, until the total amount
for performance of this Agreement has been funded. To minimize interruption of
effort due to lack of funds, the Recipient shall notify the Grants Officer in
writing whenever the amount of funds obligated under this agreement when added
to anticipated costs in the next 60 days will exceed 75% of the amount allotted.

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

5.1.4 Payments

 

a. The Recipient shall submit an original and two (2) copies of all vouchers (SF
270 “Request for Advance or Reimbursement”) to the Agreement Administrator for
payment approval. After written verification of progress towards or achievement
of the research milestones by the CAM, and approval by the Agreement
Administrator, the vouchers will be forwarded to the payment office within ten
(10) calendar days of receipt of the voucher. Payments will be made via EFT by
the Payment Office listed in Article 8 within 20 calendar days of receipt of
transmittal.

 

b. Payments will be made no more frequently than monthly and will be based on
reimbursement of actual expenditures as monitored against the Budget Plan
contained in the Annual Program Plan. Once the CAM has verified that the
Recipient has expended best efforts towards the successful achievement of the
research goals, payment will be authorized.

 

5.1.5 Cost Share. The Recipient contributions for the purpose of cost share may
consist of both cash and in-kind contributions. All in-kind contributions must
comply with the requirements of 32 CFR 34.13 Cost Sharing or Matching. The
Government and Recipient estimate that the Scope of this Agreement can only be
accomplished with a total aggregate resource contribution of [***] from the
effective date of this agreement through 60 months thereafter. For the purposes
of this agreement, the cost share ratio shall be $15,917,094.00 Government and
[***] Recipient. The Recipient intends, and by entering into this agreement,
undertakes to cause these funds to be provided. Failure of either party to
provide its contribution may result in termination of this agreement, in
accordance with Paragraph 7.4(a) of this agreement, or a proportional reduction
in funding. As part of the cost share of this Agreement, the Recipient agrees to
provide a [***] throughout the life of this Agreement. [***].

 

5.2 Audit Procedures. The Recipient shall ensure that an audit of all activities
under this Agreement shall be conducted annually in accordance with the
following subparagraphs and 32 CFR 34.16. Copies of all audit reports shall be
provided to the Agreements Administration Office.

[***].

 

5.2.1. Selection of Auditors, Scope of Audit, and Audit Objectives. An
independent auditor, herein defined as a public accountant or government auditor
who meets the standards specified in the Government Auditing Standards issued by
the U.S. Comptroller General, shall review and report Recipient expenditures of
federal funds. The auditor shall determine whether: (1) The financial statements
of the Recipient present fairly its financial position and the results of its
operations in accordance with generally accepted accounting principles; (2) The
Recipient has an internal control structure to provide reasonable assurance that
it is managing Federal awards in compliance with applicable laws and
regulations, and has in

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

place adequate controls to ensure compliance with the laws and regulations that
could have a material impact on the financial statements; (3) The Recipient has
complied with laws and regulations that may have a direct and material effect on
its financial statement and amounts on each major Federal program; (4) The
Recipient is operating in compliance with its established policies and
procedures; and (5) The Recipient has complied with all requirements of this
Agreement.

 

5.2.2 Records. The Recipient shall maintain adequate records to account for
Federal funds received, as well as cost share elements, under this Agreement.
Upon completion or termination, whichever occurs earlier, the Recipient shall
furnish to the Agreement Administrator a copy of the final financial report
prepared in accordance with Attachment 5. The Recipient’s relevant financial
records are subject to examination or audit by the Government for a period not
to exceed three (3) years after expiration of the term of this Agreement. The
Agreement Administrator or designee shall have direct access to sufficient
records and information of the Recipient, to ensure full accountability for all
funding under this Agreement. Upon prior written notice such audit, examination,
or access shall be performed during business hours on business days and shall be
subject to the security requirements of the audited party.

 

ARTICLE 6 Agreement Administration

 

6.1 Modifications to this Agreement. Any Party who wishes to modify this
Agreement shall, upon reasonable notice of the proposed modification to the
other Party, confer in good faith with the other Party to determine the
desirability of the proposed modification. Modifications shall not be effective
until a written modification is signed by the Agreement signatories or their
successors. Administrative modifications may be unilaterally executed by the
Grants Officer or by the Agreements Administrator.

 

6.2 Requirements for Approval for Changes to the Program Budget and Annual
Program Plan. This provision highlights Agency decisions on the terms and
conditions of 32 CFR 32.25. During the course of performance, the Grants
Officer, in coordination with the CAM, will have approval authority for certain
specific changes to the APP including but not limited to:

 

a. Changes in the scope or the objective of the APP or research milestones;

 

b. Change in the key personnel specified in the proposal or award document;

 

c. The absence for more than three months, or a 25% reduction in time devoted to
the project, by the approved project director or principal investigator.

 

d. The need for additional Federal funding.



--------------------------------------------------------------------------------

ARTICLE 7 Term of the Agreement, Suspension, and Termination

 

7.1 Term of the Agreement. The term of this Agreement shall commence upon the
effective date and continue through sixty months, subject to the availability of
funds. The following provisions and 32 CFR 34.51 and 34.52 as applicable address
the suspension and termination of this agreement.

 

7.2 No-Cost Period of Performance Extension. In accordance with the DoD Grant
and Agreement Regulations (DoD 3210.6-R), the Recipient may initiate a request
for a one-time, no-cost extension to the period of performance. The request may
not include additional Federal funds, nor change the approved objectives or
scope of the program.

 

7.3 Suspension or Termination for Failure to Comply. If the Recipient materially
fails to comply with the terms and conditions of the agreement, the Grants
Officer may, after having given Recipient thirty (30) days written notice of
failure, take one or more of the following actions as appropriate:

 

a. Temporarily withhold payments pending correction of the deficiency by the
Recipient, or more severe enforcement action as deemed appropriate by the Grants
Officer, or DoD Component;

 

b. Disallow all or part of the cost of the activity or action not in compliance;

 

c. Wholly or partly suspend or terminate the current agreement;

 

d. Withhold further awards for the project or program;

 

e. Take any other legally available remedies.

 

7.4 Termination. This Cooperative Agreement may be terminated in whole or in
part by:

 

a. the Grants Officer if a Recipient materially fails to comply with the terms
and conditions of the Agreement and the breach is not cured within thirty (30)
days after receipt of written notice of said breech;

 

b. the Grants Officer should insufficient funds be available to accomplish the
goals or intent of the agreement, or other convenience of the Government;

 

c. the Grants Officer with the consent of the Recipient, in which case the
parties shall agree upon the termination conditions, including the effective
date and, in the case of partial termination, the portion to be terminated;



--------------------------------------------------------------------------------

d. the Recipient, upon sending to the Grants Officer written notification
setting forth the reasons for such termination, the effective date and, in the
case of partial termination, the portion to be terminated. The Recipient must
provide such notice at least 30 days prior to the effective date of the
termination. If the Grants Officer determines in the case of partial termination
that the reduced or modified portion of the cooperative agreement will not
accomplish the purposes for which the award was made, the Grants Officer may
terminate the agreement in its entirety.

 

7.5 Costs Incurred During Suspension or Termination. Costs of the Recipient
resulting from obligations incurred by the Recipient during a suspension or
after termination of the agreement are not allowable unless the Grants Officer
expressly authorizes them in either the notice of suspension or termination, or
subsequently. Other Recipient costs incurred during suspension or termination
which are necessary and not reasonably avoidable are allowable if:

 

a. The costs result from obligations which were properly incurred by the
Recipient before the effective date of the suspension or termination, are not in
anticipation of it, and in the case of termination, are non-cancelable; and

 

b. the costs would be allowable if the agreement were not suspended or the award
expired normally at the end of the funding period in which the termination takes
effect.

 

ARTICLE 8 Administrative Responsibility

 

8.1 The Agreements Office

 

U.S. Army Robert Morris Acquisition Center

Research Triangle Park Division

ATTN: AMSSB-ACR

 

For FedEx etc. use:

   For USPS use:

4300 S. Miami Blvd.

   P.O. Box 12211

Durham, NC 27703

   Research Triangle Park, NC 27709

 

Grants Officer: Patricia J. Fox

Phone: (919) 549-4272

Fax: (919) 549-4373

Email: patricia.fox@us.army.mil

 

Agreement Specialist: Richard Burkes

Phone: (919) 549-4295

Fax: (919) 549-4373

Email: richard.burkes@us.army.mil



--------------------------------------------------------------------------------

8.2 Agreements Administrator

 

DCMA Southern Virginia

190 Bernard Road

Bldg 117

Fort Monroe, VA 23651

 

8.3 The Recipient Address and Point of Contact

 

Ms. Sharon M. Hannigan

Cree, Inc.

4600 Silicon Drive

Durham, NC 27703

Phone: 919-313-5554

Fax: 919-313-5696

Email Address: Sharon_Hannigan@cree.com

 

8.4 The Payment Office

 

Operating Location - Rock Island

DFAS - Rock Island

Attn: DFAS-BVAJ/RI, Building 68

Rock Island, IL 61299-8000

CODE: S18129

 

8.5 Address of Payee

 

Cree, Inc.

4600 Silicon Drive

Durham, NC 27703

 

ARTICLE 9 Public Release or Dissemination of Information

 

9.1 Open Publication Policy. Notwithstanding the reporting requirements of this
Agreement, parties to this Agreement favor an open-publication policy to promote
the commercial acceptance of the technology developed under this Agreement, but
simultaneously recognize the necessity to protect proprietary information.

 

9.2 Prior Review of Public Releases. The Parties agree to confer and consult
with each other prior to publication or other disclosure of the results of work
under this Agreement to



--------------------------------------------------------------------------------

ensure that no classified or proprietary information is released. Prior to
submitting a manuscript for publication or before any other public disclosure,
each Party will offer the other Party ample opportunity (not to exceed 60 days)
to review such proposed publication or disclosure, to submit objections, and to
file application letters for patents in a timely manner.

 

9.3 Publication Legend. It is herein agreed that except for the disclosure of
basic information regarding this Agreement such as membership, purpose and a
general description of the technical work, the Recipient will submit all
proposed public releases to the ARL Cooperative Agreement Manager for comment
prior to release. Public releases include press releases, specific publicity or
advertisement, and articles for proposed publication or presentation. In
addition, articles for publication or presentation will contain an
acknowledgement of support and a disclaimer. Such statement may be placed either
at the bottom of the first page or at the end of the paper. This should be
included to read as follows. “Research was sponsored by the Army Research
Laboratory and was accomplished under Cooperative Agreement Number
W911NF-04-2-0021. The views and conclusions contained in this document are those
of the authors and should not be interpreted as representing the official
policies, either expressed or implied, of the Army Research Laboratory or the
U.S. Government. The U.S. Government is authorized to reproduce and distribute
reprints for Government purposes notwithstanding any copyright notation hereon.”

 

ARTICLE 10 Patent Rights

 

10.1 Definitions

 

10.1.1 Invention means any invention or discovery which is or may be patentable
or otherwise protectable under Title 35 of the United States Code, or any novel
variety of plant which is or may be protected under the Plant Variety Act (7
U.S.C. 2321 et seq.).

 

10.1.2 Subject invention means any invention of the recipient conceived or first
actually reduced to practice in the performance of work under this agreement,
provided that in the case of a variety of plant, the date of determination (as
defined in section 41(d) of the Plant Variety Protection Act 7 U.S.C. 2401(d))
must occur during the period of agreement performance.

 

10.1.3 Practical application means to manufacture in the case of a composition
or product, to practice in the case of a machine or system; and, in the case,
under such conditions as to establish that the invention is being utilized and
that its benefits are, to the extent permitted by law or government regulations,
available to the public on reasonable terms.

 

10.1.4 Made when used in relation to any invention means the conception or first
actual reduction to practice of such invention.



--------------------------------------------------------------------------------

10.1.5 Small Business Firm means a small business concern as defined at Section
2 of Public Law 85-536 (15 U.S.C. 632) and implementing regulations of the
Administrator of the Small Business Administration. For the purpose of this
clause, the size standards for small business concerns involved in Government
procurement and subcontracting at 13 CFR 121.3-8 and 13 CFR 121.3-12,
respectively, will be used.

 

10.1.6 Nonprofit Organization means a university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c) and exempt from taxation under
section 501(a) of the Internal Revenue Code (25 U.S.C. 501(a)) or any nonprofit
scientific or educational organization qualified under a state nonprofit
organization statute.

 

10.2 Allocation of Principal Rights. The recipient may retain the entire right,
title, and interest throughout the world to each subject invention subject to
the provisions of this clause and 35 U.S.C. 203. With respect to any subject
invention in which the recipient retains title, the federal government shall
have a nonexclusive, nontransferable, irrevocable, paid-up license to practice
or have practiced for or on behalf of the United States the subject invention
throughout the world.

 

10.3 Invention Disclosure, Election of Title and Filing of Patent Application by
Recipient

 

10.3.1 The recipient will disclose each subject invention to ARL within two
months after the inventor discloses it in writing to recipient personnel
responsible for patent matters. The disclosure to the agency shall be in the
form of a written report and shall identify the agreement under which the
invention was made and the inventor(s). It shall be sufficiently complete in
technical detail to convey a clear understanding to the extent known at the time
of the disclosure, of the nature, purpose, operation, and the physical,
chemical, biological or electrical characteristics of the invention. The
disclosure shall also identify any publication, sale or public use of the
invention and whether a manuscript describing the invention has been submitted
for publication and, if so, whether it has been accepted for publication at the
time of disclosure. In addition, after disclosure to ARL, the recipient will
promptly notify ARL of the acceptance of any manuscript describing the invention
for publication or of any on sale or public use planned by the recipient.

 

10.3.2 The recipient will elect in writing whether or not to retain title to any
such invention by notifying ARL within two years of disclosure to ARL. However,
in any case where publication, sale or public use has initiated the one year
statutory period wherein valid patent protection can still be obtained in the
United States, the period for election of title may be shortened by ARL to a
date that is no more than 60 days prior to the end of the statutory period.

 

10.3.3 The recipient will file its initial patent application on a subject
invention to which it



--------------------------------------------------------------------------------

elects to retain title within one year after election of title or, if earlier,
prior to the end of any statutory period wherein valid patent protection can be
obtained in the United States after publication, on sale, or public use. The
recipient will file patent applications in additional countries or international
patent offices within either ten months of the corresponding initial patent
application or six months from the date permission is granted by the
Commissioner of patents and trademarks to file foreign patent applications where
such filing has been prohibited by a Secrecy Order.

 

10.3.4 Request for extension of the time for disclosure, election, and filing
under Subparagraphs 10.3.1, 10.3.2, and 10.3.3 may, at the discretion of ARL, be
granted.

 

10.4 Conditions When the Government May Obtain Title. The recipient will convey
title to ARL, upon written request, title to any subject invention:

 

10.4.1 If the recipient fails to disclose or elect to retain title to the
subject invention within the times specified in 10.3 above, or elects not to
retain title; provided that ARL may only request title within 60 days after
learning of the failure of the recipient to disclose or elect within the
specified times.

 

10.4.2 In those countries in which the recipient fails to file patent
applications within the times specified in Paragraph 10.3 above; provided,
however, that if the recipient has filed a patent application in a country after
the times specified in 10.3 above, but prior to its recipient of the written
request of ARL, the recipient shall continue to retain title in that country.

 

10.4.3 In any country in which the recipient decides not to continue the
prosecution of any application for, to pay the maintenance fees on, or defend in
reexamination or opposition proceeding on, in a patent on a subject invention.

 

10.5 Minimum Rights to the Recipient and Protection of the Recipient Right to
File.

 

10.5.1 The recipient will retain a nonexclusive royalty-free license throughout
the world in each subject invention to which the Government obtains title,
except if the recipient fails to disclose the invention within the times
specified in 10.3, above. The recipient’s license extends to its domestic
subsidiary and affiliates, if any, within the corporate structure of which the
recipient is a party and includes the right to grant sublicenses of the same
scope to the extent the recipient was legally obligated to do so at the time the
agreement was awarded. The license is transferable only with the approval of ARL
except when transferred to the successor of that party of the recipient’s
business to which the invention pertains.

 

10.5.2 The recipient’s domestic license may be revoked or modified by ARL to the
extent necessary to achieve expeditious practical application of the subject
invention pursuant to an application for an exclusive license submitted in
accordance with application provisions at 37



--------------------------------------------------------------------------------

CFR part 404 and Agency licensing regulations (if any). This license will not be
revoked in that field of use or the geographical areas in which the recipient
has achieved practical application and continues to make the benefits of the
invention reasonably accessible to the public. The license in any foreign
country may be revoked or modified at the discretion of the funding Federal
agency to the extent the recipient, its licensees, or the domestic subsidiaries
or affiliates have failed to achieve practical application in that foreign
country.

 

10.5.3 Before revocation or modification of the license, the funding Federal
agency will furnish the recipient a written notice of its intention to revoke or
modify the license, and the recipient will be allowed thirty days (or such other
time as may be authorized by the funding Federal agency for good cause shown by
the recipient)after the notice to show cause why the license should not be
revoked or modified. The recipient hat the right to appeal, in accordance with
applicable regulations in 37 CFR part 404 and Agency regulations (if any)
concerning the licensing of Government-owned inventions, any decision concerning
the revocation or modification of the license.

 

10.6 Recipient Action to Protect the Government’s Interest.

 

10.6.1 The recipient agrees to execute or to have executed and promptly deliver
to the Federal agency all instruments necessary to (i) establish or confirm the
rights the Government has throughout the world in those subject inventions to
which the recipient elects to retain title, and (ii) convey title to the Federal
agency when requested under paragraph 10.4 above and to enable the Government to
obtain patent protection throughout the world in that subject invention.

 

10.6.2 The recipient agrees to require by written agreement or university
policies and procedures, its employees, other than clerical and non technical
employees, to disclose promptly in writing to personnel identified as
responsible for the administration of patent matters and in a format suggested
by the recipient each subject invention made under agreement in order that the
recipient can comply with the disclosure provisions of paragraph 10.3 above, and
to execute all papers necessary to file patent applications on subject
inventions and to establish the Government’s rights in the subject inventions.
This disclosure format should require as a minimum, the information required by
10.3.1 above. The recipient shall instruct such employees through employee
agreements or other suitable educational programs on the importance of the
reporting inventions in sufficient time to permit filing of patent applications
prior to U.S or foreign statutory bars.

 

10.6.3 The recipient will notify the Federal agency of any decision not to
continue the prosecution of a patent application, pay maintenance fees, or
defend in a reexamination or opposition proceeding on a patent, in any country,
not less than thirty days before the expiration of the response period required
by the relevant patent office.

 

10.6.4 The recipient agrees to include, within the specification of any United
States patent



--------------------------------------------------------------------------------

applications and any patent issuing thereon covering a subject invention, the
following statement, “This invention was made with Government support under
Agreement No. W911NF-04-2-0021 awarded by ARL. The Government has certain rights
in the invention.”

 

10.7 Subcontracts

 

10.7.1 The recipient will include this clause, suitably modified to identify the
parties, in all subcontracts, regardless of tier, for experimental,
developmental or research work to be performed by a small business firm or
domestic nonprofit organization. The subcontractor will retain all rights
provided for the recipient in this clause, and the recipient will not, as part
of the consideration for awarding the subcontract, obtain rights in the
subcontractor’s subject invention.

 

10.7.2 The recipient will include in all other subcontracts, regardless of tier,
for experimental, developmental, or research work the patent rights clause
required by FAR 52-227.11.

 

10.8 Reporting on Utilization of Subject Inventions. The recipient agrees to
submit on request periodic reports no more frequently than annually on the
utilization of a subject invention or on efforts at obtaining such utilization
that are being made by the recipient or its licensees or assignees. Such reports
shall include information regarding the status of development, date of first
commercial sale or use, gross royalties received by the recipient, and such
other data and information as the agency may reasonably specify. The recipient
also agrees to provide additional reports as may be requested by the agency in
connection with any march-in proceeding undertaken by the agency in accordance
with paragraph 10.10 of this clause. As required by 35 U.S.C. 202(c)(5), the
agency agrees it will not disclose such information to persons outside the
Government without permission of the recipient.

 

10.9 Preference for United States Industry. Notwithstanding any other provision
of this clause, the recipient agrees neither it nor any assignee will grant to
any person the exclusive right to use or sell any subject inventions in the
United States unless such person agrees that any products embodying the subject
invention will be manufactured substantially in the United States. However, in
individual cases, the requirement for such an agreement may be waived by the
Federal agency upon a showing by the recipient or its assignee that reasonable
but unsuccessful efforts have been made to grant licenses on similar terms to
potential licensees that would be likely to manufacture substantially in the
United states or that under the circumstances domestic manufacture is not
commercially feasible.

 

10.10 March-in Rights. The recipient agrees that with respect to any subject
invention in which it has acquired title, the federal agency has the right in
accordance with the procedures in 37 CFR 401.6 and any supplemental regulations
of the Agency to require the recipient, an assignee or exclusive licensee of a
subject invention to grant a nonexclusive, partially exclusive, or exclusive
license in any field of use to a responsible applicant or applicants, upon terms
that are reasonable under the circumstances, and if the recipient, assignee, or
exclusive licensee



--------------------------------------------------------------------------------

refuses such a request the Federal agency has the right to grant such a license
itself if the Federal agency determines that:

 

10.10.1 Such action is necessary because the recipient or assignee has not taken
or is not expected to take within reasonable time, effective steps to achieve
practical application of the subject invention in such field of use.

 

10.10.2 Such action is necessary to alleviate health or safety needs which are
not reasonably satisfied by the recipient, assignee, or licensee.

 

10.10.3 Such action is necessary to meet requirements for public use specified
by Federal regulations and such requirements are not reasonably satisfied by the
recipient, assignee, or licensee; or

 

10.10.4 Such action is necessary because the agreement required by paragraph
10.9 of this clause has not been obtained or waived or because a licensee of the
exclusive right to use or sell any subject invention in the United states is in
breach of such agreement.

 

10.11 Special Provisions for Agreements with Nonprofit Organizations. If the
recipient is a nonprofit organization it agrees that:

 

10.11.1 Rights to a subject invention in the United States may not be assigned
without the approval of the Federal agency, except where such assignment is made
to an organization which has as one of its primary functions the management of
inventions, provided that such assignee will be subject to the same provisions
as the recipient.

 

10.11.2 The recipient will share royalties collected on a subject invention with
the inventor, including Federal employee co-inventors (when the Agency deems it
appropriate) when the subject invention is assigned in accordance with 35 U.S.C.
202(e) and 37 CFR 401.10;

 

10.11.3 The balance of any royalties or income earned by the recipient with
respect to subject inventions, after payment of expenses (including payments to
inventors) incidental to the administration of subject inventions, will be
utilized for the support of scientific research or education; and

 

10.11.4 It will make efforts that are reasonable under the circumstances to
attract licensees of subject inventions that are small business firms and that
it will give a preference to a small business firm when licensing a subject
invention if the recipient determines that the small business firm has a plan or
proposal for marketing the invention which, if executed, is equally as likely to
bring the invention to practical application as any plans or proposals from
applicants that are not small business firms; provided, that the recipient is
also satisfied that the small business firm has the capability and resources to
carry out its plan or proposal. The decision whether to give a preference in any
specific case will be at the discretion of the recipient of the



--------------------------------------------------------------------------------

recipient. However, the recipient agrees that the Assistant Secretary of
Commerce for Technology Policy may review the recipient’s licensing program and
decisions regarding small business applicants, and the recipient will negotiate
changes to its licensing policy, procedures, or practices with the Secretary
when the Secretary’s review discloses that the recipient could take reasonable
steps to implement more effectively the requirements of this paragraph 10.11.4.

 

10.12 Communication. Reports and notifications required by this clause shall be
forwarded to the Grants Officer identified in this agreement.

 

ARTICLE 11 Entire Agreement

 

This Agreement along with all Attachments constitutes the entire agreement
between the parties concerning the subject matter hereof and supersedes any
prior understandings or written or oral agreement relative to said matter. In
the event of a conflict between the terms of the Agreement and its attachments,
the terms of the Agreement shall govern.

 

ARTICLE 12 Governing Law/Order of Precedence

 

The Agreement shall be enforced in accordance with applicable federal law and
regulations, directives, circulars or other guidance as specified in this
Agreement. When signed, this Agreement shall become binding on the Recipient and
the Government to be administered in accordance with the DoD Grant and Agreement
Regulations as they apply to the particular recipient or subrecipient concerned.
In the event a conflict exists between the provisions of this Agreement and the
applicable law, regulations, directives, circulars or other guidance, the
Agreement provisions are subordinate.

 

ARTICLE 13 Waiver of Rights

 

Any waiver of any requirement contained in this Agreement shall be by mutual
agreement of the parties hereto. Any waiver shall be reduced to writing and a
copy of the waiver shall be provided to each Party. Failure to insist upon
strict performance of any of the terms and conditions hereof, or failure or
delay to exercise any rights provided herein or by law, shall not be deemed a
waiver of any rights of any Party hereto.



--------------------------------------------------------------------------------

ARTICLE 14 Use of Technical Facilities

 

To the maximum extent practical, the Recipient agrees to use the technical
reference facilities of the Defense Technical Information Center, 8725 John J.
Kingman Road, Suite 0944, Ft. Belvoir, VA 22060-6218 (Internet address:
http://www.dtic.mil) and all other sources, whether United States Government or
private, for purpose of surveying existing knowledge and avoiding needless
duplication of scientific and engineering effort.

 

ARTICLE 15 Metric System of Measurement

 

The Metric Conversion Act of 1975 as amended by the Omnibus Trade and
Competitiveness Act of 1988 and implemented by Executive Order 12770 gives
preference to the metric system. The Recipient shall ensure that the metric
system is used to the maximum extent practicable in performance of this
Agreement.

 

ARTICLE 16 Liability

 

No Party to this Agreement shall be liable to any other Party for any property
of that other Party consumed, damaged, or destroyed in the performance of this
Agreement, unless it is due to the negligence or misconduct of the Party or an
employee or agent of the Party.

 

ARTICLE 17 Non-Assignment

 

This Agreement may not be assigned by any Party except by operation of law
resulting from the merger of a party into or with another corporate entity.

 

ARTICLE 18 Severability

 

If any clause, provision or section of this Agreement shall be held illegal or
invalid by any court, the invalidity of such clause, provision or section shall
not affect any of the remaining clauses, provisions or sections herein and this
Agreement shall be construed and enforced as if such illegal or invalid clause,
provision or section had not been contained herein.

 

ARTICLE 19 Force Majeure

 

Neither Party shall be in breach of this Agreement for any failure of
performance caused by any event beyond its reasonable control and not caused by
the fault or negligence of that Party. In the event such a force majeure event
occurs, the Party unable to perform shall promptly notify the other Party and
shall in good faith maintain such partial performance as is reasonably possible
and shall resume full performance as soon as is reasonably possible.



--------------------------------------------------------------------------------

ARTICLE 20 Notices

 

All notices and prior approvals required hereunder shall be in writing and shall
be addressed to the parties identified on the Agreement cover page and Article
8. Notices shall be effective upon signature of the Grants Officer.

 

ARTICLE 21 Performance by Foreign Nationals

 

In accordance with 8 U.S.C. 1324a, it is unlawful to hire for employment in the
U.S. an individual without verifying that individual’s employment authorization.
8 CFR 274a.2 VERIFICATION OF EMPLOYMENT ELIGIBILITY identifies the official
documents that establish employment eligibility.

 

Prior to performance of work by a foreign national as a result of this
Agreement, the employer shall provide the Grants Officer the name of the foreign
national and identify the type of form(s) produced for verification of
employment status. Should the foreign national’s performance require access to
DoD facilities, the employer shall coordinate with the sponsor providing access,
in order to submit the following:

 

1. Individual’s Name

2. Citizenship

3. Date and Location of the Visit

4. Purpose of the Visit

5. Passport Number

6. Employer’s Verification of Work Authorization



--------------------------------------------------------------------------------

ATTACHEMENT 1

Standard Terms and Conditions for For-Profit Entities

 

Department of Defense Grant and Agreement Regulations (DoDGARS)

(32 CFR Parts 21-34)

Standard Terms and Conditions

 

The following references are to provisions of the DoDGAR that are applicable to
For-Profit recipients to this agreement. Narratives following a reference
indicate the Agency’s decision on specific issues.

 

32 CFR 22.815 Claims, Disputes and Appeal

 

The Agency and recipient will employ Alternative Dispute Resolution to resolve
issues which arise during the performance of this agreement. The procedures to
be used will be mutually agreed to when and if issues arise [see section
815(c)(2)]. The Grant Appeal Authority is the Director of ARL [see section
815(e)(2)].

 

32 CFR 34.1(b)(2)(ii) Sub-awards

 

For-profit organizations that receive prime awards covered by this part shall
apply to each sub-award the administrative requirements that are applicable to
the particular type of sub-recipient (see 32 CFR parts 32 and 34).

 

32 CFR 34.11 Standards for Financial Management Systems

 

The Agency does not guarantee or insure the repayment of money borrowed by the
Recipient [see section 11(b)]. Fidelity bond coverage is not required [see
section 11(c)]. Bonds are not required [see section 11(d)].

 

32 CFR 34.12 Payment

 

This agreement will employ the reimbursement method of payment [see 32 CFR
34.12(a)(1)].

 

This agreement does not provide for advance payments (see section 12(a)(2)).
(See Article 5, subparagraphs 5.1.2 thru 5.1.4.).

 

See Article 5 Fiscal Management for specifics concerning the payment process.

 

32 CFR 34.17 Allowable Costs

 

The for-profit cost principles in 48 CFR parts 31 and 231 (in the Federal
Acquisition Regulation, or FAR, and the Defense Acquisition Regulation
Supplement, or DFARs) as well as the supplemental information on allowability of
audit costs in 32 CFR 34.16(f) are applicable.

 

32 CFR 34.18 Fee/Profit

 

This agreement does not provide for the payment of fee/profit to the recipients.



--------------------------------------------------------------------------------

32 CFR 34.13 Cost Sharing or Matching

 

This provision is applicable only if cost share or match is proposed. Should
cost share or match be included the parties to this agreement will mutually
agree to its allowability and valuation.

 

32 CFR 34.14 Program Income

 

Should this agreement result in the generation of program income, the recipient
shall account for said funds, add them to the funds committed to the project,
and they shall be used to further the program objectives.

 

The recipient shall have no obligation to the Government for program income
earned after the expiration of the program.

 

Costs incident to the generation of program income may be deducted from gross
income to determine program income, provided these costs have not been charged
to the award document.

 

The Patent and Trademark Amendments (35 U.S.C. Chapter 18) apply to inventions
made under this award.

 

32 CFR 34.15 Revision of Budget and Program Plans

 

See Article 6 of this agreement.

 

32 CFR 34.16 Non-Federal Audits

 

For-profit recipients of this award are required to submit audit reports to the
Agreement Administrator.

 

32 CFR 34.30 through 34.31 Procurement

 

ARL reserves the right to review prior to award procurement documents such as
request for proposals, or invitations for bids, independent cost estimates etc.
during performance under this award [see 32 CFR 34.31(b)].

 

32 CFR 34.20 through 34.25 Property

 

For-profit recipients may only purchase real property and equipment under this
agreement with the prior approval of the Grants Officer. Government approved
Program Plans that include a budget indicating real property or equipment
purchases will provide sufficient evidence of the required Grants Officer
approval.

 

The recipient receives conditional title to all real property and equipment
purchased under this agreement. ARL reserves the right to transfer title to any
and all equipment or real property purchased under this agreement to the Federal
Government or to eligible third parties upon conclusion of this agreement.

 

ARL reserves the right to obtain, reproduce, publish or otherwise use for
Federal Government purposes the data first produced under this award, and
authorize others to receive, reproduce, publish, or otherwise use such data for
Federal purposes.

 

For-profit organizations other than small business concerns shall comply with 35
U.S.C. 210(c) and executive Order 12591 (3 CFR, 1987 Comp., p.220) which
codifies a Presidential Memorandum on Government Patent Policy dated February
18,1983.

 

32 CFR 34.41 Reports

 

See Attachment 5 of this agreement.



--------------------------------------------------------------------------------

32 CFR 34.42 Records

 

32 CFR 34.61 through 34.63 After-the-Award Requirements

 

Appendix A to Part 34 – Contract Provisions

 

All contracts awarded by the Recipient, including those for amounts less than
the simplified acquisition threshold, shall contain the following provisions as
applicable:

 

Equal Employment Opportunity (E.O. 11246 as amended by E.O. 11375 and
supplemented by 41 CFR Chapter 60)

 

Copeland “Anti-Kickback” Act (18 U.S.C. 874 and 40 U.S.C. 276c)

 

Contract Work Hours and Safety Standards Act (40 U.S.C. 327-333)

 

Rights to Inventions Made Under a Contract, Grant or Cooperative Agreement (37
CFR Part 401)

 

Clean Air Act (42 U.S.C. 7401 et seq.) and the Federal Water Pollution Control
Act (33 U.S.C. 1251 et seq.)

 

Byrd Anti-Lobbying Amendment (31 U.S.C. 1352)

 

Debarment and Suspension (E.O.s 12549 and 12689)



--------------------------------------------------------------------------------

ATTACHMENT 2 National Policy Requirements

 

National Policy Requirements

 

By signing this Agreement or accepting funds under this Agreement, the recipient
assures that it will comply with applicable provisions of the national policies
on the following topics:

 

1. Nondiscrimination

 

a. On the basis of race, color, or national origin, in Title VI of the Civil
Rights Act of 1964 (42 U.S.C. 2000d, et seq.), as implemented by DoD regulations
at 32 CFR part 195.

 

b.     On the basis of sex or blindness, in Title IX of the Education Amendments
of 1972 (20 U.S.C. 1681, et seq.). (Applicable to Educational Institutions only)

 

c. On the basis of age, in the Age Discrimination Act of 1975 (42 U.S.C. 6101,
et seq.), as implemented by Department of Health and Human Services regulations
at 45 CFR part 90.

 

d. On the basis of handicap, in Section 504 of the Rehabilitation Act of 1973
(29 U.S.C. 794), as implemented by Department of Justice regulations at 28 CFR
part 41 and DoD regulations at 32 CFR part 56.

 

2. Live Organisms. For human subjects, the Common Federal Policy for the
Protection of Human Subjects, codified by the Department of Health and Human
Services at 45 CFR part 46 and implemented by the Department of Defense at 32
CFR part 219.

 

3. Environmental Standards.

 

a. Comply with the applicable provisions of the Clean Air Act (42 U.S.C. 7401,
et. Seq.) and Clean Water Act (33 U.S.C. 1251, et. seq.), as implemented by
Executive Order 11783 [3 CFR, 1971-1075 Comp., p. 799] and Environmental
Protection Agency (EPA) rules at 40 CFR part 15. In accordance with the EPA
rules, the Recipient further agrees that it will:

 

- Not use any facility on the EPA’s List of Violating Facilities in performing
any award that is nonexempt under 40 CFR 15.5, as long as the facility remains
on the list.

 

- Notify the awarding agency if it intends to use a facility in performing this
award that is on the List of Violating Facilities or that the Recipient knows
has been recommended to be placed on the List of Violating Facilities.

 

b. Identify to the awarding agency any impact this award may have on the quality
of the human environment, and provide help the agency may need to comply with
the National Environmental Policy Act (NEPA, at 42 U.S.C. 4231, et. seq.) and to
prepare Environmental Impact Statements or other required environmental
documentation. In such cases, the recipient agrees to take no action that will
have an adverse environmental impact (e.g., physical disturbance of a site such
as breaking of ground) until the agency provides written notification of
compliance with the environmental impact analysis process.



--------------------------------------------------------------------------------

4. Officials Not to Benefit. No member of or delegate to Congress, or resident
commissioner, shall be admitted to any share or part of this Agreement or to any
benefit arising from it, in accordance with 41 U.S.C. 22.

 

5. Preference for U.S. Flag Carriers. Travel supported by U.S. Government funds
under this Agreement shall use U.S. -flag air carriers (air carriers holding
certificates under 49 USC 41102) for international air transportation of people
and property to the extent that such service is available, in accordance with
the International Air Transportation Fair Competitive Practices Act of 1974 (49
USC 40118) and the interpretative guidelines issued by the Comptroller General
of the United States in the March 31, 1981, amendment to the Comptroller General
Decision B138942.

 

6. Cargo Preference. The recipient agrees that it will comply with the Cargo
Preference Act of 1954 (46 U.S.C. 1241), as implemented by Department of
Transportation regulations at 46 CFR 381.7, which require that at least 50
percent of equipment, materials or commodities procured or otherwise obtained
with U.S. Government funds under this agreement, and which may be transported by
ocean vessel, shall be transported on privately owned U.S.-flag commercial
vessels, if available.

 

7. Military Recruiters. As a condition for receipt of funds available to the
Department of Defense (DoD) under this award, the recipient agrees that it is
not an institution of higher education (as defined in 32 CFR part 216) that has
a policy of denying, and that it is not an institution of higher education that
effectively prevents, the Secretary of Defense from obtaining for military
recruiting purposes: (A) entry to campuses or access to students on campuses; or
(B) access to directory information pertaining to students. If the recipient is
determined, using the procedures in 32 CFR part 216, to be such an institution
of higher education during the period of performance of this agreement, and
therefore to be in breach of this clause, the Government will cease all payments
of DoD funds under this agreement and all other DoD grants and cooperative
agreements to the recipient, and it may suspend or terminate such grants and
agreements unilaterally for material failure to comply with the terms and
conditions of award.



--------------------------------------------------------------------------------

ATTACHMENT 3 Other Certifications

 

Other Certifications

 

The following Certifications, which have been executed by the Recipient prior to
award of this Agreement are on file with the issuing office, and are hereby
incorporated herein by reference:

 

a. Certification at Appendix A to 32 CFR Part 28 Regarding Lobbying

b. Certification at Appendix A to 32 CFR Part 25 Regarding Debarment,
Suspension, and Other Responsibility Matters

c. Certification at Appendix C to 32 CFR Part 25 Regarding Drug-Free Workplace
Requirements



--------------------------------------------------------------------------------

ATTACHMENT 4 Annual Program Plan and Budget

 

To be completed in accordance with Article 3.5.



--------------------------------------------------------------------------------

ATTACHMENT 5 Reporting Requirements

 

REPORTING REQUIREMENTS

 

A. QUARTERLY REPORT

 

Throughout the term of the Agreement, the Recipient shall submit or otherwise
provide a quarterly report (government fiscal quarter). Two (2) copies shall be
submitted or otherwise provided to the CAM, and one (1) copy shall be submitted
or otherwise provided to the Agreements Administration Office. A copy of the
letter of transmittal shall be submitted or otherwise provided to the Agreements
Office. The report shall contain two (2) major sections:

 

1. Technical Status Report. The technical status report will detail technical
progress to date on research milestones, all problems, technical issues or major
developments during the reporting period. The technical status report will
include a report on the status of the collaborative activities during the
reporting period. The technical status report will include the utilization of
subject inventions by the Recipient.

 

2. Business Status Report. The business status report will provide summarized
details of the resource status of this Agreement, including the status of
contributions by the Recipient. This report should compare the resource status
with any payment and expenditure schedules or plans provided in the original
agreement. Any major deviations shall be explained along with discussion of
adjustment actions proposed.

 

B. JOINT PAPERS AND PRESENTATIONS

 

When determined necessary by the CAM, periodic joint papers and presentations
will be given.

 

C. JOURNAL ARTICLES

 

Journal articles in general and joint ARL/Recipient journal articles are
strongly encouraged as a major reporting mechanism of this research effort.



--------------------------------------------------------------------------------

D. ANNUAL and FINAL REPORTS

 

1. The Recipient shall submit an Annual Report making full disclosure of all
major technical developments and progress for the preceding 12 months of effort
within sixty (60) calendar days of completion of the effort and for each
additional 12 months of effort, through the life of this agreement. The report
will also provide an accounting of all Federal funds expended during the term of
the Agreement. With the approval of the Cooperative Agreement Manager, reprints
of published articles may be attached to the Final Report.

 

2. The Recipient shall make distribution of the Annual and Final report as
follows: Cooperative Agreement Manager - 1 original plus 1 copy; Agreement
Administration Office - 1 copy, and the Grants Officer - 1 copy of the letter of
transmittal only. In addition, one (1) copy of the Final Report only shall be
provided to Defense Technical Information Center (DTIC) addressed to 8725 John
J. Kingman Road, Suite 0944, Ft. Belvoir, VA 22060-6218.

 

3. The Final Report shall be marked with a distribution statement to denote the
extent of its availability for further distribution, release, and disclosure
with additional approvals or authorizations. The Final Report shall be marked on
the front page in a conspicuous place with the following marking:

 

DISTRIBUTION STATEMENT B. Distribution authorized to U.S. Government agencies
only to protect information not owned by the U.S. Government, or received with
the understanding that it is not routinely transmitted outside of the U.S.
Government. Other requests for this document shall be referred to the ARL
Security and Intelligence Office.



--------------------------------------------------------------------------------

AWARD/CONTRACT   

1. THIS CONTRACT IS A RATED ORDER

    UNDER DPAS (15 CFR 350)

   RATING    PAGE OF PAGES          1            3

2. CONTRACT (Proc. Inst. Ident.) NO.

W911NF-04-2-0021

  

3. EFFECTIVE DATE

                01 May 2004

   4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

5. ISSUED BY                                    CODE         W911NF

 

US ARMY ROBERT MORRIS ACQ CTR – W911NF

RESEARCH TRIANGLE PARK CONTRACTING DIV

ATTN: AMSRD-ACC-R

P.O. BOX 12211

RESEARCH TRIANGLE PARK NC 27709-2211

 

6. ADMINISTERED BY (If other than Item 5)                        CODE    S5111A

 

DCMA SOUTHERN VIRGINIA

190 BERNARD ROAD

BUILDING 117

FORT MONROE VA 23651

7. NAME AND ADDRESS OF CONTRACTOR (No., street, city, county, state and zip
code)

 

CREE, INC.

CREE, INC.

4600 SILICON DRIVE

 

DURHAM, NC 27703-8475

 

CODE    0C9J8                            FACILITY CODE

  

8. DELIVERY

    ¨FOB ORIGIN        x OTHER (See below)

 

9. DISCOUNT FOR PROMPT PAYMENT

 

10. SUBMIT INVOICES                ITEM

(4 copies unless otherwise specified)
TO THE ADDRESS
SHOWN IN:

11. SHIP TO/MARK FOR                CODE

 

 

 

See Schedule

  

12. PAYMENT WILL BE MADE BY                                     CODE HQ0338

DFAS-COLUMBUS CENTER

DFAS-CO/SOUTH ENTITLEMENT

OPERATIONS

PO BOX 182264

COLUMBUS OH 43218-2284

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN

     COMPETITION:

¨ 10 U.S.C. 2304(c)(            )    ¨ 41 U.S.C. 253(c)(            )

  

14. ACCOUNTING AND APPROPRIATION DATA

 

See Schedule

15A. ITEM NO.   15B. SUPPLIES/SERVICES   15C. QUANTITY   15D. UNIT   15E. UNIT
PRICE   15F. AMOUNT     SEE SCHEDULE                         15G. TOTAL AMOUNT
OF CONTRACT   $15,917,094.00

 

16. TABLE OF CONTENTS     x   SEC   DESCRIPTION   PAGE(S)   x   SEC.  
DESCRIPTION   PAGE(S) PART I - THE SCHEDULE       PART II - CONTRACT CLAUSES X  
A   SOLICITATION/CONTRACT FORM           I   CONTRACT CLAUSES         B  
SUPPLIES OR SERVICES AND PRICES/COSTS       PART III - LIST OF DOCUMENTS,
EXHIBITS AND OTHER ATTACHMENTS     C   DESCRIPTION/SPECS./WORK STATEMENT        
  J   LIST OF ATTACHMENTS         D   PACKAGING AND MARKING       PART IV -
REPRESENTATIONS AND INSTRUCTIONS     E   INSPECTION AND ACCEPTANCE           K  
REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS         F  
DELIVERIES OR PERFORMANCE                   G   CONTRACT ADMINISTRATION DATA    
      L   INSTRS., CONDS., AND NOTICES TO OFFERORS         H   SPECIAL CONTRACT
REQUIREMENTS           M   EVALUATION FACTORS FOR AWARD    

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17. x CONTRACTOR’S NEGOTIATED AGREEMENT    Contractor is required to sign this
document and return__    copies to issuing office.)    Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.

(Attachments are listed herein.)

  

18.  ¨ AWARD (Contractor is not required to sign this document.)        Your
offer on Solicitation Number                                                  

 

including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any continuation sheets. This award consummates the contract which consists of
the following documents: (a) the Government’s solicitation and your offer, and

(b) this award/contract. No further contractual document is necessary.

19A. NAME AND TITLE OF SIGNER (Type or print)

John W. Palmour

  

20A. NAME AND TITLE OF CONTRACTING OFFICER

Patricia J. Fox, Grants Officer

Tel:  919-549-4272            EMAIL: patricia.fox@us.army.mil

19B. NAME OF CONTRACTOR  

19C. DATE SIGNED

4/29/04                        

  

20B. UNITED STATES OF AMERICA

  

20C. DATE SIGNED

    2004 April 29

BY  

/s/ John W. Palmour

--------------------------------------------------------------------------------

        BY   

/s/ Patricia J. Fox

--------------------------------------------------------------------------------

        

        (Signature of person authorized to sign)

          

        (Signature of Contracting Officer)

  

 

NSN 7540-01-152-8069

  26-107  

STANDARD FORM 26 (REV. 4-85)

PREVIOUS EDITION UNUSABLE

  GPO 1985 O - 469-794  

Prescribed by GSA

       

FAR (48 CFR) 53.214(a)